     Case 2:19-cv-00393-KJM-CKD Document 16 Filed 06/11/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELAN J. MOSLEY,                                         No. 2:19-cv-00393-KJM-CKD
12                             Plaintiff,
13                 v.                                          ORDER
14    STEVE CARGILL, et al.,
15                             Defendants.
16

17                Plaintiff is a state prisoner proceeding through counsel in this civil rights action filed

18   pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court pursuant to 28 U.S.C.

19   § 636(b)(1) and Local Rule 302. Plaintiff’s first amended complaint is now before the court for

20   screening.

21           I.         Screening Requirement

22                As plaintiff was previously informed, the court is required to screen complaints brought

23   by prisoners seeking relief against a governmental entity or officer or employee of a

24   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

25   thereof if the prisoner has raised claims that are legally “frivolous or malicious,” that fail to state

26   a claim upon which relief may be granted, or that seek monetary relief from a defendant who is

27   immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                              1
     Case 2:19-cv-00393-KJM-CKD Document 16 Filed 06/11/20 Page 2 of 4

 1       II.       Allegations in the First Amended Complaint

 2              Plaintiff is a CDCR inmate who suffers from the chronic medical condition known as

 3   diabetes mellitus. The allegations in the first amended complaint concern the medical treatment

 4   and accommodations plaintiff required as a result of this medical condition at two separate

 5   prisons starting in July 2018. Specifically, plaintiff alleges that on July 3, 2018 while an inmate

 6   at California State Prison-Folsom (“CSP-Folsom”) he fell off his top bunk following a diabetic

 7   seizure and received injuries. According to plaintiff, he did not receive adequate medical care for

 8   these injuries. Plaintiff also alleges that his injuries were the result of the failure to provide him

 9   with a lower bunk accommodation for his medical condition. Following his transfer to California

10   State Prison-Solano (“CSP-Solano”) on July 23, 2018, plaintiff failed to receive routine dressing

11   changes for his fractured left toes resulting in the amputation of his second left toe. Plaintiff

12   additionally contends that while at CSP-Solano he did not receive necessary accommodations for

13   his medical condition.

14              Based on these allegations, plaintiff asserts causes of action based on the deliberate

15   indifference to his serious medical needs in violation of the Eighth Amendment; violations of the

16   Rehabilitation Act of 1973 and the Americans with Disabilities Act for failing to provide him

17   with accommodations for his disability; a conspiracy to deprive him of equal protection of the

18   laws in violation of 42 U.S.C. § 1985; a failure to prevent the equal protection violation contrary

19   to 42 U.S.C. § 1986; and a Fourteenth Amendment violation based on the racial discrimination in

20   determining medical treatment and disability accommodations for prisoners at CSP-Folsom and
21   CSP-Solano. He names five individually named officials at both CSP-Folsom and CSP-Solano,

22   30 “doe” defendants, as well as the California Department of Corrections and Rehabilitation

23   (“CDCR”) as defendants in this action.

24       III.      Legal Standards

25              A plaintiff may properly assert multiple claims against a single defendant in a civil action.

26   Fed. Rule Civ. P. 18. In addition, a plaintiff may join multiple defendants in one action where
27   “any right to relief is asserted against them jointly, severally, or in the alternative with respect to

28   or arising out of the same transaction, occurrence, or series of transactions and occurrences” and
                                                           2
     Case 2:19-cv-00393-KJM-CKD Document 16 Filed 06/11/20 Page 3 of 4

 1   “any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

 2   20(a)(2). However, unrelated claims against different defendants must be pursued in separate

 3   lawsuits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only

 4   to prevent the sort of morass [a multiple claim, multiple defendant] suit produce[s], but also to

 5   ensure that prisoners pay the required filing fees—for the Prison Litigation Reform Act limits to 3

 6   the number of frivolous suits or appeals that any prisoner may file without prepayment of the

 7   required fees. 28 U.S.C. § 1915(g).” Id.

 8      IV.      Analysis

 9            The court finds that plaintiff has improperly joined defendants from two different prisons

10   who were not involved in the same transaction or occurrence in violation of Rule 18 and 20 of the

11   Federal Rules of Civil Procedure. Plaintiff has improperly joined these unrelated claims against

12   multiple defendants in the present single civil action. The allegations in plaintiff’s first amended

13   complaint are distinct in time and place. Vague allegations concerning a conspiracy do not

14   satisfy court rules regarding the proper joinder of claims. Because the complaint appears to

15   allege unrelated claims against different defendants, plaintiff must file an amended complaint

16   correcting this defect. Additionally, the allegations in the first amended complaint are vague and

17   insufficient to establish the personal participation of each defendant in the constitutional

18   violations asserted. Therefore, the first amended complaint must be dismissed. The court will,

19   however, grant leave to file a second amended complaint.

20            If plaintiff chooses to file a second amended complaint, plaintiff must demonstrate how
21   the conditions complained of have resulted in a deprivation of plaintiff’s federal constitutional or

22   statutory rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, the second amended

23   complaint must allege in specific terms how each named defendant is involved. There can be no

24   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

25   defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976); May v.

26   Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
27   1978). Furthermore, vague and conclusory allegations of official participation in civil rights

28   violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                        3
     Case 2:19-cv-00393-KJM-CKD Document 16 Filed 06/11/20 Page 4 of 4

 1            In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s second amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This is because, as a

 4   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 5   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files a second amended complaint, the original

 6   pleading no longer serves any function in the case. Therefore, in a second amended complaint, as

 7   in an original complaint, each claim and the involvement of each defendant must be sufficiently

 8   alleged.

 9            In accordance with the above, IT IS HEREBY ORDERED that:

10            1. Plaintiff’s first amended complaint (ECF No. 13) is dismissed; and

11            2. Plaintiff is granted thirty days from the date of service of this order to file a second

12   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

13   of Civil Procedure, and the Local Rules of Practice; the second amended complaint must bear the

14   docket number assigned this case and must be labeled “Second Amended Complaint”; plaintiff

15   must file an original and two copies of the second amended complaint; failure to file a second

16   amended complaint in accordance with this order will result in a recommendation that this action

17   be dismissed.

18   Dated: June 10, 2020
                                                         _____________________________________
19
                                                         CAROLYN K. DELANEY
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26   12/mosl0393.14amd.new.docx

27

28
                                                          4
